Citation Nr: 0118139	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-17 621	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bronchitis, 
asthma, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954, and had active duty for training from July 15, 1948, to 
August 1, 1948, from July 31, 1949, to August 14, 1949, and 
from June 25, 1950, to July 9, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Houston, Texas.


REMAND

Upon review of the evidentiary record, the Board notes that 
the veteran submitted an original claim which included a 
request for entitlement to service connection for smoking-
related chronic bronchitis, asthma, and COPD in December 
1996.  In January 1998, the Oakland RO, inter alia, denied 
entitlement to service connection for bronchitis, asthma, and 
COPD, including as due to smoking during active service.  The 
veteran was notified by correspondence issued February 2, 
1998.  A notice of disagreement was received in October 1998 
and additional information in support of the claim was 
received on December 7, 1998.  On December 9, 1998, the 
Oakland RO issued a statement of the case.  

The record shows the Oakland RO first received correspondence 
from the veteran that may be construed as a substantive 
appeal on March 4, 1999.  

In a June 1999 rating decision, the Oakland RO deferred a 
determination as to entitlement to service connection for 
smoking-related illness for an additional examination.  

In November 1999, the Oakland RO denied entitlement to 
service connection for bronchitis, asthma, and COPD.  
Although the RO did not discuss whether sufficient new and 
material had been submitted to reopen the previously denied 
claim, it was noted that the veteran's appeal of the January 
1998 rating decision had not been perfected and that 
correspondence received on March 4, 1999, had been accepted 
as an application to reopen the claim.  The RO also noted 
that the veteran's reopened claim was barred because a law 
prohibiting service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
service had been enacted for claims filed after June 9, 1998.  
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103 
(West Supp. 2000)).  

Based upon the evidence of record, the Board finds the 
veteran's March 2000 correspondence may be construed as a 
notice of disagreement from a determination as to whether the 
appeal from the January 1998 rating decision was timely 
perfected.  The Board notes the veteran has not been 
adequately notified of the laws and regulations applicable to 
timeliness of appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter which has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Board also finds the issue of whether the appeal from the 
January 1998 rating decision was timely perfected is 
"inextricably intertwined" with the present matter 
certified for appellate review.  The Court has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal should be identified and fully developed prior to 
appellate review of the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Further, the Board is of the opinion, therefore, that the 
issue with regard to the claim on appeal is more 
appropriately stated as whether new and material evidence has 
been received sufficient to reopen a claim of entitlement to 
service connection for bronchitis, asthma and COPD.

In the adjudication of a claim which has been the subject of 
a prior final denial by either the RO or the Board, the "two-
step" analysis set forth in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991) must be applied.  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits. 
Evans v. Brown, 9 Vet. App. 273, 283 (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, even if the RO reopens the claim, the statement of the 
case must address both steps of the analysis, and cite the 
pertinent law and regulations regarding both steps. See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
claims which are reopened and denied on the merits will be 
vacated and finality of the prior decision restored, if it is 
determined on appeal that new and material evidence was not 
submitted).  Consequently, because both steps in the analysis 
are subject to appellate review, in order to ensure that the 
appellant is provided notice and an opportunity to submit 
evidence and/or arguments in support of all aspects of the 
claim, and will not be prejudiced by the Board's adjudication 
of the claim, the RO must apply the Manio two-step analysis.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under 38 C.F.R. § 3.156(a) (2000), new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which summarizes the 
evidence pertinent to the issue of 
whether the appeal from the January 1998 
rating decision was timely perfected.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The RO should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

2.  Thereafter, if the veteran files a 
timely substantive appeal concerning the 
timeliness issue, the RO should 
certify the issue for appellate review.  

3.  The RO should also provide the 
veteran a supplemental statement of the 
case, which contains the appropriate laws 
and regulations pertaining to finality of 
a RO decision. The veteran and his 
representative should then be provided an 
opportunity to respond. Since this 
supplemental statement of the case is 
provided to the veteran in order to 
correct a procedural defect, there is no 
need for him to perfect his appeal again.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




